UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1585



DELLA MAE HOBSON,

                                              Plaintiff - Appellant,

          versus


LAKEWOOD PLAZA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00222)


Submitted:   September 12, 2007        Decided:   September 20, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Della Mae Hobson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Della Mae Hobson appeals the district court’s order

dismissing her civil action as frivolous.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Hobson v. Lakewood

Plaza, No. 2:07-cv-00222 (E.D. Va. filed May 17, 2007 & entered

May 18, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -